Citation Nr: 1528029	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, was inducted into the Air National Guard in October 1966, and served on active duty with the Army National Guard from May 1968 through September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This decision, in pertinent part, denied entitlement to service connection for peripheral neuropathy of the left and right lower extremities.  

The Veteran testified at an April 2015 videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Currently diagnosed peripheral neuropathy of the bilateral lower extremities is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2012, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate his claim.  

Moreover, in an April 2015 hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal.  This action by the undersigned satisfies the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The RO has obtained the Veteran's service medical records, and VA treatment records.  Moreover, the Veteran has submitted a letter from his private physician, which has been associated with the claims file.

Treatment records from the Veteran's private physician have not been associated with the claims file.  Moreover, review of the VA medical record reveals that pertinent additional evidence may be outstanding.  The Veteran completed an August 2002 "Patient Health Summary," which included complaints of numbness and tingling, but treatment or examination records associated with this document are not present in the claims file.  In January 2008, the Veteran advised his VA physician that he had obtained an ultrasound of his lower extremities through a non-BVA provider; this ultrasound has not been associated with the claims file.

However, VA's duty to assist is not always a one-way street.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In its May 2012 VCAA notice, the RO advised the Veteran to identify all medical evidence that he wished VA to obtain on his behalf, or submit evidence directly to VA.  In response, the Veteran submitted a May 2012 VCAA notice response indicating that "all of my treatment is at VA."  The Veteran has neither authorized VA to obtain records from a private physician, nor submitted additional evidence of his own accord.  Insofar as the Veteran has declined to authorize VA to contact any non-VA medical providers, and has not submitted additional evidence, it appears that all known and available records relevant to the issues decided herein have been obtained and are associated with the claims file.  See 38 C.F.R. § 3.159(c)(1)(i)(noting a claimant must cooperate fully with VA's reasonable efforts to obtain records and must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and in the case of medical records the condition for which treatment was provided).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Veteran has not been afforded a VA compensation and pension examination with regard to his peripheral neuropathy of the lower extremities.  At the April 2015 hearing, the Veteran's representative requested that VA obtain a medical opinion regarding the presence of a nexus between herbicide exposure and the Veteran's currently diagnosed peripheral neuropathy. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for triggering VA's duty to provide an examination is low.  Id.  However, evidence of a link between the current disability and service must be competent to trigger the duty to provide an examination.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the instant matter, the sole evidence of a link between the current disability and service has been the Veteran's own assertion that he developed peripheral neuropathy as the result of in-service exposure to Agent Orange.  Under current case law, such a bare assertion standing alone does not suffice to trigger the duty to obtain a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case. If Congress had intended that requirement, presumably it would have explicitly so provided.").

All identified and available documentation relevant to the issues decided herein has been secured and all relevant facts have been developed.  There remain no issues as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly proceed to adjudicate the Veteran's claims to service connection.

II.  Legal criteria for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The condition of peripheral neuropathy is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014), as an "other organic disease of the nervous system."  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (peripheral neuropathy), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.307(d). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include early-onset peripheral neuropathy if manifested to a compensable degree within one year of the last date the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6)(ii) ; see also Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 -54766 (2013) (effective Sept. 6, 2013). 

The Board notes that the changes to this regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's claim, do not have a bearing on the outcome in this case.  Under the amendments,  peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54763 -54766 (2013) (effective Sept. 6, 2013).  As will be discussed below, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his herbicide exposure. 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Entitlement to service connection for peripheral neuropathy of the lower extremities

The Veteran contends that his peripheral neuropathy of the lower extremities is etiologically related to military service.  In particular, at his April 2015 video hearing before the Board, the Veteran attributed his neuropathy to in-service Agent Orange exposure.  Insofar as the Veteran's VA treatment records establish a current diagnosis of peripheral neuropathy, most recently in September 2012, the Board finds that the Veteran currently has peripheral neuropathy of the lower extremities.  The question before the Board, therefore, is whether this condition was caused or incurred in service.

In a June 2012 written statement, the Veteran stated that he had been shot at while serving in Vietnam, and had been exposed to rocket and mortar fire.  At his October 2012 VA PTSD examination, the Veteran reported that he had been exposed to mortar fire while serving in Vietnam, and that soldiers standing behind or near him had been shot.  The Veteran also reported that he had been fired upon by the enemy.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

The Veteran's DD-214 establishes that the Veteran served in Vietnam, trained as an infantryman, and was attached to the unit identified in his June 2012 statement.  However, the Veteran's DD-214 does not reflect the receipt of any decorations, such as a Combat Infantryman Badge or Purple Heart, which are indicative of combat.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  The Court has indicated that given the broad guidelines for when activity is considered combat with the enemy, certain events, such as an enemy mortar attack or being fired upon, might be considered to be "combat-related."  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (being fired on, including with mortars, might be construed as combat-related).  In this regard, VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b).  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  In this case, while the Veteran has clearly served in a combat zone and reported exposure to gun, rocket, and mortar fire, there is not sufficient evidence to indicate he personally participated in a fight or encounter with a military foe.  Accordingly, 38 C.F.R. § 1154(b) is not for application. 
  
Although the Veteran did not participate in combat, the Veteran has not asserted that his neuropathy was specifically caused or incurred in combat.  Rather, the Veteran asserts that his neuropathy was caused by in-service exposure to Agent Orange or other herbicides.  The National Personnel Records Center confirmed the Veteran served in Vietnam from May 1969 until March 1969.  While this listing of dates clearly contains a typographical error, the record does reflect service in Vietnam.  The Veteran's in-service exposure to herbicides is conceded, based upon his service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

The remaining question is whether there is a link between the current peripheral neuropathy of the lower extremities and the Veteran's in-service herbicide exposure.  For the reasons discussed herein, the Board concludes that the evidence does not support such a conclusion, and the Veteran is not entitled to service connection for his peripheral neuropathy of the lower extremities.   

Pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected, provided that the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  However, peripheral neuropathy that did not become manifest to a degree of 10 percent or more within one year of a Veteran's last in-service exposure does not qualify for a presumption of service connection.  The Veteran has not asserted, and no evidence of record suggests, that the Veteran's current neuropathy manifested within one year of the last date of his service in Vietnam.  

The Veteran's feet, spine, lower extremities, and neurological findings were found to be normal at his October 1966 induction medical examination.  In his induction medical history, the Veteran denied foot and spine trouble, as well as a history of leg cramps.  The Veteran was released to reserve service in August 1967, and his feet, lower extremities, spine, and neurological findings were normal on examination.  On separation examination in September 1969, the Veteran denied a history of leg cramps, back trouble, or foot trouble.  Feet, spine, lower extremities, and neurological findings were normal on examination.

The Veteran's service medical records show treatment for head congestion and a sore throat in May 1968, December 1968, and February 1969.  The Veteran was treated for a fracture of the fourth finger on his right hand in May and June 1968.  In June 1968, the Veteran was treated for a cut on his hand, possibly infected, with red streaks reaching to his elbow.  The Veteran's service medical records do not reflect treatment for neuropathy. 

Following military service, the Veteran first reported "numbness or tingling" and a "loss of strength/sensation" in an August 2002 "Patient Health Summary."  Neuropathy was first noted as a potential diagnosis in a March 2003 VA treatment record.  At a March 2004 VA treatment session, the Veteran indicated that he had begun experiencing symptoms of neuropathy three years previously.  At his April 2015 hearing, the Veteran indicated that he had begun to experience the onset of neuropathy roughly fifteen years previously.

For the foregoing reasons, the Board concludes that the Veteran's neuropathy did not manifest within one year of military service or in-service herbicide exposure.  Indeed, the Veteran has advised both a VA treating physician and the undersigned Veterans Law Judge that his symptoms began decades after military service.  The lengthy period following military service prior to any recorded complaint of neuropathy also weighs against a finding that neuropathy manifested within one year of military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
Accordingly, the Veteran's peripheral neuropathy of the lower extremities is not a disability that may be presumptively service connected due to exposure to Agent Orange.  

Although the requirements for presumptive service connection are not met, service connection may still be awarded on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also 78 Fed. Reg. 54763 (Sept. 6, 2013) ("Additionally, even if a veteran is not able to avail himself of the presumption of service connection, he may still be able to establish service connection on a direct basis under 38 U.S.C. 1110 and 38 C.F.R. 3.303(d)").  

In a March 2003 VA treatment session,  the Veteran reported that he was experiencing problems with balance, with poor balance when walking, and noted that he had a brother with multiple sclerosis.  On examination, no deformity or muscle weakness was found, save for a fracture of the right arm and wrist.  Ataxia, tremor, and disequilibrium were noted on neurological examination.  No edema, ulceration, tenderness or varicosity was found in the lower extremities.  Ataxia was noted when walking, and the Veteran could not tandem walk, though he was still able to heel-and-toe walk.  Cervical, thoracic, and lumbar spine range of motion were normal.  Sensory exam of the lower extremities was grossly intact, with muscle strength 3+.  The examining physician's assistant noted that the Veteran "does seem to have some neuropathy of the lower extremities," and a neurology consultation was ordered.

In November 2003, the Veteran returned to VA, complaining of cramping and burning pain in his feet.  Lower extremity muscle strength was equal and intact, and sensation was intact.  The Veteran was assessed with initial presenting symptoms of neuropathy, and again referred for a neurological consultation.

At a March 2004 VA neurological consultation, the Veteran reported that he had experienced pain and a burning sensation in both feet for around three years, with gradual worsening.  The consulting neurologist diagnosed the Veteran with sensorimotor peripheral neuropathy, predominantly demyelinating in nature, with an unclear etiology.  The pain and numbness in the Veteran's feet were more or less constant, mild to moderate in nature.  Sometimes he had cramps in his upper or lower extremities, without any obvious precipitating factor.  The Veteran denied any weakness or bowel or bladder dysfunctions.  The Veteran reported that he was not aware of any exposure to toxins or chemicals, and his brother had been diagnosed with neuropathy.

On examination, the Veteran's light touch sensation was reduced just below one third of the leg bilaterally, position sense was normal, and reflexes were +3 at the knee, +2 at the ankles bilaterally.  Coordination and gait were normal.  A nerve conduction study of the lower extremities showed reduced conduction velocities in almost all motor nerves and sensory nerves.  Right median sensory study was overall unremarkable.  EMG of the lower extremities showed no evidence of denervation or re-innervation.  The consulting neurologist concluded that there was electrophysiological evidence of sensorimotor peripheral neuropathy, predominantly demyelinating in nature, with "etiology not clear."

The Veteran next saw his VA treating neurologist in August 2004; on this occasion, with regard to the lower extremities, the Veteran reported that he mostly had pain with some numbness below the ankle bilaterally.  On examination, strength was 5/5, sensation to light touch and pinprick was slightly reduced below the ankles bilaterally.  Reflexes were +3 at the knee, +2 at the ankles bilaterally.  Coordination and gait were normal.  The impression recorded was a history of sensorimotor peripheral neuropathy, predominantly demyelinating in nature, with an unclear etiology.

In a March 2006 neurological consultation, the Veteran continued to report pain mostly over his feet, with numbness denied over the ankle.  The treating neurologist noted that "So far his neuropathy workup has been unremarkable," with methylmalonic acid and homocysteine levels, heavy metal screening, serum protein, and electrophoresis had been unremarkable.  On examination, strength was 5/5, with sensation inconsistently described; the Veteran would sometimes report that "he feels both equal both proximally and distally," but would also report "sometimes he feels a little bit more sensitive to pinprick on the lateral side of the feet."  Reflexes were +3 at the knee, +2 at the ankles bilaterally.  Coordination and gait were normal.  The VA neurologists again found sensory motor peripheral neuropathy, predominately demyelinating, with an unclear etiology.

At his March 2007 neurology consultation, the Veteran reported ongoing pain and numbness, described as a burning sensation over both legs.  Occasionally, pain would reach the mid-leg level, but was mostly limited to the bottom of the feet bilaterally.  Weakness was denied.  On examination, sensation to light touch and pinprick were unremarkable in both legs.  Reflexes were +2 at the knees and ankles bilaterally.  Muscle tone, coordination, and gait were normal.  The neurologist noted an impression of history of sensory motor peripheral neuropathy, predominately demyelinating on nerve conduction study - however, sensation was not bad, and reflexes were intact, which was unusual for demyelinating neuropathy.  The neurologist further described the Veteran's neuropathy as idiopathic, and noted that the Veteran's brother also had a history of neuropathy with an unknown etiology.

In January 2008, the Veteran's treating VA neurologist conducted a nerve conduction study, which revealed unremarkable sensory findings bilaterally.  Left and right tibial motor conduction velocities were mildly reduced, and bilateral tibial F-waves were mildly prolonged.  The neurologist concluded that this constituted electrophysiological evidence of very mild peripheral neurology, with improvement noted subsequent to the March 2004 study.  Neurology was suspected to not be the sole cause of foot pain; rather, some was probably related to a joint and soft tissue issue.  The Veteran stated that his private physician had conducted an ultrasound of his lower extremities, with normal findings; the VA neurologist requested that the Veteran obtain a copy of these results for his review.

In a July 2011 VA re-evaluation of his neuropathy, the Veteran reported that his pain was worsening in his feet and legs, up to his knees, with a burning sensation "sometimes but not always."  The Veteran's symptoms precluded staying on his feet for long, and he could not walk two blocks.  The Veteran stated that he felt his pain might be related to Agent Orange exposure.  The Veteran denied a family history of neuropathy, and stated that his brother was having bladder problems.

On examination, strength was 5/5 in the bilateral lower extremities, but decreased sensation was noted from below the knees to the feet.  Reflexes were 2/4 and symmetric in the knees and ankles.  Gait appeared normal.  Impression was of peripheral neuropathy "which seems to be idiopathic, with a negative work-up."  

A September 2011 letter from the Veteran's private physician, S.B., M.D., indicated that the Veteran's medical problems, including peripheral neuropathy and recurrent rhinosinusitis, would preclude all work.  However, Dr. B. offered no opinion regarding the etiology of the Veteran's neuropathy.

At January and September 2012 neurological treatment sessions, the Veteran's neuropathy again "seem[ed] to be idiopathic, with a negative work-up."  At both examinations, the Veteran's muscle strength was 4+/5 in the lower extremities, with decreased sensation to light touch, sharp touch, and temperature from below the knee down to the feet, with foot sensation more reduced.  Decreased vibratory sense was also noted.  Reflexes were 2/4 at the knees, 2/4 at the left ankle, and 1/4 in the right ankle.

Following two electrodiagnostic studies, laboratory testing, and repeated physical examinations with specific and detailed clinical findings, the Veteran's VA treating physicians have been able to conclude only that the Veteran's peripheral neuropathy is idiopathic, or of unclear etiology.  Crucially, these studies, tests, and examinations have been cited as explanations for a finding that the etiology of the Veteran's neuropathy is unclear.  The Veteran's treating neurologist noted in March 2006 that his laboratory testing results had been unremarkable, and observed in March 2007 that results on sensation testing were inconsistent with neuropathy.  Notes of January and September 2012 included a full recitation of the Veteran's treatment history for neuropathy, and stated that the Veteran's neuropathy seemed to be idiopathic, with a negative workup.  

Upon review of the medical record, the Board observes that the etiology of the Veteran's neuropathy has remained unknown over nearly a decade of treatment and neurological examination.  However, VA has declined to adopt a rule directing a finding of service connection based purely upon a finding that neuropathy is idiopathic or unknown in origin.  In rejecting this proposed rule, VA explained that idiopathic neuropathies are common; no apparent cause is found in 30 percent of chronic neuropathies, and the National Academy of Sciences has found no data suggesting a link between herbicide exposure and neuropathy with an onset of more than one year following exposure.  See 78 Fed. Reg. 54763 (Sept. 6, 2013).  

While the Veteran's VA treating practitioners have found that no clear etiology for his neuropathy exists, his private physician has offered no opinion with regard to etiology at all; rather, the September 2011 letter from Dr. B. spoke to the severity of the Veteran's medical conditions.  This is not the issue before the Board in the current appeal.

The Board has also considered the Veteran's lay testimony at his hearing before the Board, to include his contention that his current disorder is related to his in-service herbicide exposure.  As reviewed in this order's discussion of VA's duties to notify and assist, the Veteran is not competent to assess the etiological relationship between in-service herbicide exposure and his subsequent development of neuropathy.  See, e.g., Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is not competent to testify regarding the long-term effects of Agent Orange exposure, and so the Board must place no weight upon his contention that his conceded in-service herbicide exposure caused peripheral neuropathy of the lower extremities.    

In adopting its current rule regarding presumptive service connection for early-onset peripheral neuropathy, VA explicitly refused to adopt a rule recognizing delayed-onset peripheral neuropathy as due to Agent Orange exposure on the sole basis that no other cause could be established.  See 78 Fed. Reg. 54763 (Sept. 6, 2013).  The reason for this determination was that, per the report of the National Academy of Sciences, no data suggest a link between delayed-onset neuropathy and herbicide exposure; moreover, NAS noted that 30 percent of all chronic neuropathies have no apparent cause.  The competent evidence of record in this appeal establishes that the Veteran's neuropathy has no known cause, but not that it is associated with military service or in-service herbicide exposure.  The fact that the Veteran is not entitled to presumptive service connection on these facts does not preclude a finding of direct service connection; however, VA's determination that idiopathy alone does not establish service connection is pertinent when, as in this case, no additional medical evidence suggests a link between service and the current disability.

Moreover, the Veteran has not asserted, and the evidence of record does not indicate, that his neuropathy had its onset during military service, was caused or incurred in military service through some mechanism other than herbicide exposure, or has been continuous since service.  The Veteran's service treatment record contains no complaints or diagnoses of neuropathy, and he has testified that symptoms did not begin for decades following military service. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his peripheral neuropathy of the lower extremities is related to military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for this condition.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


